Citation Nr: 0300640	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from December 1972 to 
December 1976.

By rating decision in November 1996, entitlement to 
service connection for a low back disability was denied.  
The veteran received written notice of the denial by 
letter in December 1996.  The veteran failed to file a 
timely appeal following receipt of the notice of denial in 
December 1996 and, as a result, the November 1996 decision 
is final.  

This appeal arises from a February 2001 rating decision of 
the Los Angeles, California Regional Office (RO), which 
determined that new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability had not been 
submitted.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
low back disability was last denied by rating decision in 
November 1996.

2.  Following receipt of a notice of denial in December 
1996, the appellant failed to file a timely appeal 
therefrom and that decision is final.

3.  The additional evidence submitted in connection with 
the claim to reopen is not so significant that it must be 
considered in order to decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1996 rating decision 
that denied entitlement to service connection for a low 
back disability is not new and material, and the 
appellant's claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 (2002); 
38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran was seen 
in April 1975 complaining of low back pain which would 
shoot from the middle lower back to the posterior thighs 
when he would bend over or lift something.  The pain had 
started when the veteran was lifting some butter.  The 
impression was possible muscle strain or pinched nerve.

In October 1975, the veteran complained of low back pain 
of 3 months duration.  He reported that his back would 
catch when he attempted to stand up from a sitting 
position.  Pain was from the lower back down into the left 
hip and leg.  The veteran received an evaluation the next 
day.  On examination, there was full range of motion 
without spasm.  Posture was erect.  On palpation, there 
was no spinal or paravertebral tenderness.  The impression 
was an essentially negative examination.  X-rays of the 
low back revealed no significant abnormalities.  

In November 1976, the veteran complained of back pain.  On 
examination, range of motion was good.  Straight leg 
raising was negative.  The assessment was low back strain.

On the November 1976 separation physical examination, 
evaluation of the spine and other musculoskeletal systems 
were normal.

On VA orthopedic examination in September 1996, the 
veteran complained of a backache of the lower back.  It 
was noted that the veteran was somewhat obese.  The 
diagnosis was subjective complaints of a backache.  

X-rays of the low back in September 1996 showed normal 
alignment with no displacement or significant anomaly.  
Disc spaces were well maintained with no significant 
degenerative disease.  There was no spurring of the 
bodies; however, there was definite degenerative arthritis 
of the posterior facet joints.

By rating decision in November 1996, entitlement to 
service connection for a low back disability was denied as 
it was concluded that the evidence first demonstrated a 
chronic low back disability in the form of arthritis in 
September 1996, almost 20 years after separation from 
service, with no evidence of a relationship to the acute 
low back strain experienced during service.  The veteran 
received written notice of this denial by letter in 
December 1996.  He failed to take any action with respect 
to the November 1996 denial; thus, this decision became 
final a year after the mailing of notification of the 
decision to him in December 1996.  38 C.F.R. §§ 3.104, 
20.302 (2002).

Section 5108 of title 38 of the United States Code 
provides that, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  What 
constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 
C.F.R. § 3.156(a).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)) (new and material 
evidence is defined differently for claims filed on or 
after August 29, 2001).  As the veteran's application to 
reopen was filed in advance of August 29, 2001, the new 
provisions do not apply to his claim.  

Current law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether 
new and material evidence has been presented under 38 
C.F.R. § 3.156(a); and second, if new and material 
evidence has been presented, the merits of the claim must 
be evaluated after ensuring the duty to assist has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

Evidence added to the record after the November 1996 final 
rating decision includes the following.  In September 2000 
and April 2002, the veteran submitted duplicates of 
service medical records which were already of record.

A March 2000 VA hospital summary includes the notation 
that the veteran had suffered from degenerative joint 
disease which was most likely secondary to his obesity.  
The veteran weighed 409 pounds and he stood 5 foot seven 
inches tall.

VA outpatient treatment records from May 1998 to March 
2000 include several notations showing complaints of low 
back pain.  In October 1999, there was low back pain with 
muscle tenderness and full range of motion of the low 
back.  In November 2000, the veteran complained of 
constant low back pain with left leg numbness.

Additional VA outpatient records were received in April 
2002.  A November 2000 notation shows that the veteran 
reported having low back pain.  A March 2001 MRI report 
shows L5-S1 disc protrusion consistent with small disc 
herniation along with findings that were consistent with 
the veteran's symptoms of left sided radiculopathy and 
some hypertrophic facet arthropathy.  These changes 
resulted in moderate bilateral L5-S1 neural foraminal 
narrowings.  On examination in May 2001, there was no low 
back tenderness with limited range of motion questionably 
secondary to girth.  Bilateral straight leg raising was 
negative.  Sensation was grossly intact.  The assessment 
was persistent back pain with disc protrusion shown on a 
MRI.  In June 2001, clinical findings were unchanged from 
the prior examination. 

Also received in April 2002 was an April 1978 document 
from the Department of Labor which shows that the veteran 
had been working when he reinjured his low back.  The 
assessment was a lumbosacral strain.

With regard to the claim of service connection for a low 
back disability, it was determined at the time of the 
November 1996 rating decision that the evidence first 
demonstrated the presence of a chronic low back disability 
in the form of arthritis in September 1996, almost 20 
years after separation from service with no evidence of a 
relationship to service.  The additional evidence 
submitted since that time is new in that it now shows the 
presence of an additional low back disability in the form 
of bulging discs.  Otherwise, the remainder of the 
additional evidence continues to show the presence 
degenerative arthritis and treatment for complaints of low 
back pain.  Most importantly, the additional evidence 
shows that arthritis and bulging discs were first manifest 
years after service and are unrelated to service.  Thus, 
as the additional evidence submitted does not demonstrate 
a medical nexus between any current low back disability 
and service (which is the exact same factual posture as 
was present at the time of the November 1996 rating 
denial), the Board finds that it is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Thus, the additional 
evidence submitted is not both  new and material.

In addition, the veteran's statements in support of his 
claim do not constitute competent medical evidence to 
establish the inservice onset of a chronic low back 
disability.  A lay person such as the appellant may not 
offer evidence that requires medical knowledge.  See Nici 
v. Brown, 9 Vet. App. 494 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Spalding v. Brown, 10 Vet. App. 6 
(1997).  In short, the additional evidence is not so 
significant that it must be considered in order to decide 
the merits of the claim and the appellant's claim may not 
be reopened.  Accordingly, new and material evidence has 
not been submitted and the claim of service connection for 
a low back disability remains denied.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
was enacted during the pendency of the veteran's appeal.  
The Act imposed certain notification requirements and 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims.  The Act also 
eliminated the previous requirement that a claim be well 
grounded before VA's duty to assist arose.  In this 
regard, it should be pointed out that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even 
the Veterans Claims Assistance Act of 2000 recognizes 
this.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).  
Consequently, as the Board has determined that new and 
material evidence has not been submitted relative to the 
service connection claim, action under the Veterans Claims 
Assistance Act of 2000 is not necessary.


ORDER

As new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
low back disability, the veteran's claim is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

